FILED
                               NOT FOR PUBLICATION                          JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 GENOVEVA MARTINEZ RIOS; et al.,                  No. 07-71648

                Petitioners,                      Agency Nos. A095-196-227
                                                              A095-196-228
    v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

                Respondent.



 GENOVEVA MARTINEZ RIOS; et al.,                  No. 08-73648

                Petitioners,                      Agency Nos. A095-196-227
                                                              A095-196-228
    v.

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

jlf/Inventory
                                                           **
                            Submitted December 15, 2009


Before: GOODWIN, WALLACE, and FISHER, Circuit Judges.

         Genoveva Martinez Rios and her son Augustin Armenta Martinez, natives

and citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ denial of their motion to reopen the underlying denial of their application

for cancellation of removal based on their failure to establish the requisite hardship

to a qualifying relative.

         Petitioners introduced new evidence that the female petitioner’s health has

declined since the removal hearing to support their claim that the petitioners’

qualifying relative would experience extreme hardship if they were removed. We

conclude that the BIA properly considered the new evidence offered by petitioners,

and acted within its broad discretion in determining that the evidence was

insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.

2000) (the BIA’s denial of a motion to reopen shall be reversed only if it is

“arbitrary, irrational, or contrary to law”).

         We do not consider petitioners’ contentions regarding the immigration

judge’s failure to make findings regarding petitioners’ good moral character, lack


           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory                               2                                     07-71648
of previous convictions, or their continuous presence in the United States because

these contentions are not properly before us in our review of the BIA’s denial of

the motion to reopen.

         Petitioners do not raise any arguments concerning the BIA’s denial of their

second motion to reopen as time and numerically barred, and therefore petitioners

have waived any challenge to that decision. See Martinez-Rios v. Holder, 94 F.3d
1256, 1259 (9th Cir. 1996) (issues not supported by argument in a brief are deemed

abandoned).

         PETITIONS FOR REVIEW DENIED.




jlf/Inventory                               3                                  07-71648